 1   Warren R. Paboojian, No. 128462                                                            JS-6
     wrp@bplaw-inc.com
 2   Adam B. Stirrup, No. 257683
     abs@bplaw-inc.com
 3   BARADAT & PABOOJIAN, INC.
     720 West Alluvial Avenue
 4   Fresno, California 93711
     Telephone: (559) 431-5366
 5   Facsimile: (559) 431-1702

 6   Attorneys for Plaintiffs
     KELLY LEONI; ASHLEY LEONI;
 7   and JARROD LEONI

 8

 9                                  UNITED STATES DISTRICT COURT

10                    CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION

11   KELLY LEONI; ASHLEY LEONI; and         )                 Case No. 2:18-cv-8088-R-JEM
     JARROD LEONI,                          )                 (Los Angeles Superior Court Case No. BC714457)
12                                          )
                    Plaintiffs,             )                 ORDER RE: VOLUNTARY DISMISSAL
13                                          )
             vs.                            )
14                                          )
     LOWE’S HOME CENTERS, LLC; NICOLAS )
15   LAURENT APPERT; and DOES 1 to 25,      )
     inclusive,                             )
16                                          )
                    Defendants.             )
17   ______________________________________ )
                                            )
18   LOWE’S HOME CENTERS, LLC,              )
                                            )
19                  Cross-Complainant,      )
                                            )
20           v.                             )
                                            )
21   NICOLAS LAURENT APPERT and ROES 1 )
     through 50, inclusive,                 )
22                                          )
                    Cross-Defendants.       )
23   ______________________________________ )

24          In light of the stipulation of the parties, this entire action has been terminated, Federal Rules of

25   Civil Procedure, Rule 41 (a)(1)(A)(ii), and the entire action is HEREBY ORDERED dismissed with

26   prejudice and without an award of costs or attorney’s fees.

27   ///

28   ///


     ORDER RE: VOLUNTARY DISMISSAL                        1                                             FILE NO. 2236
